 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ABEL P. REYES,                                   No. 1:16-cv-00586-DAD-JLT (PC)

12                       Plaintiff,
13            v.                                       ORDER DIRECTING PLAINTIFF TO
                                                       NOTIFY COURT OF WILLINGNESS TO
14    M. FLORES, et al.,                               DELAY TRIAL TO ACCOMMODATE
                                                       APPOINTMENT OF COUNSEL
15                       Defendants.
16

17

18          Plaintiff Abel P. Reyes is a state prisoner proceeding pro se and in forma pauperis with

19   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff has indicated interest in the court

20   locating and appointing pro bono counsel to represent him in this case. (Doc. No. 90 at 7.) The

21   case is currently set for a jury trial to begin on December 3, 2019.

22          The court has located counsel who has indicated a willingness to represent plaintiff pro

23   bono. However, this counsel is able to do so only if the current trial is continued to March or

24   April 2020. The court notes that, due to an anticipated significant increase in the caseload of the

25   undersigned beginning in early 2020, the trial in this case may be subjected to additional delays

26   beyond April 2020. Further, even if the case is not continued to April 2020 or later in order to

27   accommodate the appointment of counsel, there is no guarantee that this case will go to trial on

28   December 3, 2019, as currently scheduled.


                                                       1
 1          With this information in mind, the court directs plaintiff to notify the court, within

 2   fourteen days (14) of service of this order, whether he is agreeable to a continuance of the

 3   jury trial in this matter to March or April 2020 or later for the purpose of the appointment

 4   of pro bono counsel to represent him at trial.

 5   IT IS SO ORDERED.
 6
        Dated:    October 29, 2019
 7                                                        UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      2
